Citation Nr: 1709534	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  15-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD (TDIU). 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD


K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2013 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900 (c) ("advanced age" is defined as 75 or more years of age). 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Throughout the appellate period, the Veteran's post-traumatic stress disorder (PTSD) has been manifested by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking and mood, due to symptoms such as trouble sleeping, anxiety, irritability, avoidance of stressful events, flattened affect,  impaired abstract thinking, difficulty concentrating, hypervigilance, difficulty adapting to stressful circumstances and difficulty establishing and maintaining effective work and social relationships, persistent delusions or hallucinations, and occasional inability to perform activities of daily living, but not by total occupational and social impairment. 

2. The Veteran has one service-connected disability: PTSD rated as 70 percent disabling; this disability is considered as affecting a single body system, and the combined rating during the entire appeal period is 60 percent or more.

3.  Not considering the Veteran's advanced age or non-service-connected disabilities, the Veteran's service-connected PTSD alone does not render him unable to obtain and retain substantially gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 70 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

2. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107; (West 2015) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises in part from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the notice is therefore required with regard to PTSD.

As to TDIU, in June 2013 the Veteran was provided notice as to the necessary elements to substantiate his claim for TDIU. See June 5, 2013 VA correspondence. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings, entitlement to TDIU and effective dates are determined. As this letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination as to PTSD in December 2012, a supplemental opinion in February 2013 and another VA examination in February 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for PTSD and TDIU. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran has not alleged a worsening of his PTSD since the most recent VA examination, nor does the evidence of record indicate such. As such, no updated examination is necessary. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); VAOPGCPREC 11-95 (1995). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Schedular Rating

The Veteran served as a U.S. Army carpenter in a construction battalion with duty in the Western Pacific Theater of Operations.  He contends that his PTSD is more severe than is contemplated in the current rating and that he is unable to pursue any form of substantially gainful employment because of his service-connected disability.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III. Increased Rating for PTSD

The Veteran contends he is entitled to an increased rating for his service-connected PTSD. The Veteran's service-connected PTSD is currently rated at 70 percent under Diagnostic Code 9411. PTSD is rated using the general formula for mental disorders (general formula).  Under that formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Importantly in this case, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was certified to the Board in August 2016, (after August 4, 2014), a diagnosis and analysis of the Veteran's current severity of his PTSD must conform to DSM-V. See 38 C.F.R. § 4.125(a) (2016).   The file contains VA mental health examinations performed prior to August 2014 when the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders was the medical and regulatory standard and was appropriate for use by the examiners at those times. As there is no information to the contrary, the Board will presume that earlier VA examiners appropriately utilized the diagnostic standard in effect at the time of their examinations.

Further, the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). As noted above, use of the DSM-V is applicable in this case, and the DSM-V does not assign a GAF score. 

The Board finds that the Veteran's PTSD approximated a 70 percent rating for the entire period on appeal. The evidence of record shows that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking and mood. The Veteran reported at various points during the appeal period that his symptoms of PTSD have increased in severity and warrant an increased rating.  

The Veteran was afforded a VA examination in December 2012 and a supplemental opinion in February 2013. The examiner reported symptoms of chronic sleep impairment, avoidance of activities and thoughts associated with trauma, exaggerated startle response, diminished interest, anxiety, mild memory loss, flattened affect, difficulty establishing and maintaining effective work and social relationships, and persistent delusions or hallucinations. See December 2012 VA examination. On the mental status examination, the Veteran was appropriately dressed, had good eye-contact and his insight and judgment were intact. No suicidal/homicidal ideations were reported. The Veteran reported visual hallucinations, mostly at night relating to experiences in-service. The Veteran reported a good relationship with his daughter, and reported interacting with a few friends. The examiner noted the Veteran takes care of his personal needs independently. Id.

The examiner noted moderate PTSD symptoms with occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood. The examiner noted a diagnosis of PTSD and a GAF of 55. Id. 

A February 2013 supplemental opinion provided clarification on the Veteran's in-service stressful events. See February 2013 VA opinion. Moderate PTSD symptoms were noted. It was noted the Veteran experiences avoidance, arousal, and flashbacks relating to his experiences in-service. Id. 

Next, the Veteran was afforded a VA examination in February 2014. The examiner reported symptoms of ongoing nightmares, trouble sleeping, intrusive memories, flashbacks, nervousness and anxiety, irritability, avoidance of stressful events, flattened affect, impaired abstract thinking, impaired short and long term memory, difficulty concentrating and hypervigilance, exaggerated startle response, difficulty adapting to stressful circumstances and establishing and maintaining effective work and social relationships, persistent delusions or hallucinations, and on occasion intermittent inability to perform activities of daily living. See February 2014 VA examination.  The examiner noted a diagnosis of PTSD using the criteria from either DSM-IV or DSM-V. The Veteran reported regularly attending the senior center, playing cards and participating in devotions. The Veteran continued to have a good relationship with his daughter and extended family and reported visiting with family and friends at his daughter's house. Id. 

The examiner noted occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood. On the mental status examination, the Veteran was oriented to person, place, time and situation. Insight, impulse control and judgment were poor. No suicidal/homicidal ideations were noted. The examiner noted the Veteran has been diagnosed with a psychotic disorder by mental health providers, but found the Veteran only met the criteria for a diagnosis of PTSD on examination. The Veteran experiences hallucinations which are short lived and fairly frequent. The examiner noted these hallucinations are attributable to his PTSD. The examiner noted the Veteran's symptoms have worsened since the last VA examination, and these increased symptoms and decreased functioning are more likely than not the result of his PTSD. However, the examiner found that the Veteran's PTSD symptoms do not meet the criteria for total occupational and social impairment, and his PTSD does not render the Veteran unable to secure and maintain substantially gainful employment. Id. 

VA treatment records have been associated with the claims file. In June 2011 the Veteran reported ongoing visual hallucinations. See June 20, 2011 VA mental health treatment note. The Veteran denied suicidal/homicidal ideations. A diagnosis of psychotic disorder NOS was noted. The Veteran's thought process and memory were limited and he had fair judgment and insight. A GAF of 60 was noted. Id. 

Next, a September 2011 treatment note reported recent periods of confusion, nighttime disorientation and ongoing difficulty sleeping. See September 20, 2011 VA treatment note. The Veteran's affect was appropriate, he denied suicidal and homicidal ideations, and reported experiencing ongoing visual and auditory hallucinations. A GAF of 62 was reported. Id. 

Then, November 2014 treatment records note the Veteran displayed an appropriate affect and denied any suicidal ideations. See November 4, 2014 VA treatment record. 

The file contains results of three examinations for housebound status or permanent need for regular aid and attendance performed by a private physician and documented on VA Form 21-2680s.  In December 2012, the physician noted that the Veteran needed occasional supervision for hygiene and dressing, displayed a weak gait, and experienced bouts of impaired memory and dizziness.  The physician attributed the dysfunction to diabetes mellitus, Alzheimer's dementia, peripheral vascular disease, degenerative joint disease, lumbago, and hypertension.  There was no mention of PTSD, anxiety, or depression.  In October 2016, another private physician noted similar physical functional limitations and poor memory and attributed them to deconditioning due to peripheral vascular disease, diabetes, coronary artery disease, and age.  In February 2017, this physician filed another report, noting only that the Veteran required assistance with the activities of daily living and cited PTSD with no further explanation. 

In March 2017, the RO proposed a finding of incompetency manage personal affairs, referring to the February 2017 examination report. 

The Board finds that staged ratings for PTSD are not warranted here, as at no time during the appellate period is an evaluation in excess of the currently assigned 70 percent evaluation warranted for his service-connected PTSD. The Board recognizes that some of the Veteran's reported symptomology approximates the listed criteria for an evaluation in excess of 70 percent. The Board also notes that some of the Veteran's symptoms have slightly worsened during the period on appeal. However, such has not risen to the level of an increased 100 percent evaluation.  In particular, the Veteran has reported generally being unable to maintain and sustain employment in a work environment.  The record shows that many occupational limitations are imposed by non-service-connected physical disorders.  Furthermore, the weight of medical opinion regarding poor memory and the need for supervision has been associated with age and dementia and not PTSD.  However, as legal precedent has stressed, the mere presence of a symptom is not sufficient; the degree of the symptom and its impact upon the Veteran's behavior, is of primary consideration. Mauerhan v. Principi, 16 Vet. App. 436 (2002). The Veteran's symptoms do not more nearly approximate total occupational and social impairment.  

The Veteran experiences ongoing nightmares, trouble sleeping, flashbacks, nervousness and anxiety, irritability, avoidance of stressful events, flattened affect,  impaired abstract thinking, difficulty concentrating, hypervigilance and exaggerated startle response, difficulty adapting to stressful circumstances and establishing and maintaining effective work and social relationships, persistent delusions or hallucinations, and an occasional inability to perform activities of daily living which are all accounted for in the assignment of a 70 percent rating.  

According to the DSM-IV, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). As discussed above, the DSM-V does not provide a GAF score. However, noting the range of the Veteran's scores, from 55 to 62, from treatment records and VA examinations prior to implementation of the DSM-V indicate moderate symptoms and are one factor for consideration when assigning a rating in a case. 

Significantly, during the appeal the Veteran has been consistently orientated to time and place, maintains relationships with his daughter, grandchildren and extended family. The Veteran reports regularly attending the senior center, playing cards and enjoys participating in devotions. Further, the evidence of record does not show gross impairment in thought or communication processes, grossly inappropriate behavior, suicidal ideations, neglect of personal appearance and hygiene, disorientation to time or place, memory loss for names of close relatives and or own occupation or name. As such, the evidence of record is against a finding that the Veteran has demonstrated total occupational and social impairment, which would warrant a 100 percent rating. 

In conclusion, all potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's PTSD. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The evidence of record reflects symptoms that approximate the current 70 percent rating as to the Veteran's PTSD. The evidence of record does not reflect that the Veteran suffers from total occupational and social impairment, and as a result, entitlement to a rating in excess of 70 percent for PTSD is denied. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 



IV. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking and mood, due to symptoms such as nightmares, trouble sleeping, nervousness and anxiety, irritability, avoidance of stressful events, flattened affect, impaired abstract thinking, difficulty concentrating, hypervigilance, difficulty adapting to stressful circumstances and maintaining effective work and social relationships, persistent delusions or hallucinations, and at times an occasional inability to perform activities of daily living. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of PTSD. 38 C.F.R. §§ 4.130, Diagnostic Code 9411. The rating schedule contemplates varying levels of PTSD. Id.

Given the variety of ways in which the rating schedule contemplates symptoms of PTSD, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as it directly contemplates exhibited symptoms and inherently contemplates all of the repercussions stemming therefrom. There is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced. The Veteran is service-connected for PTSD rated at 70 percent. The Veteran has not alleged that his service-connected PTSD results in additional disability or symptomatology that is not already contemplated by the rating criteria for his service-connected disability.

Accordingly, there is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

V. TDIU

The Veteran contends he is unable to secure or maintain substantially gainful employment due to his service-connected PTSD, diabetes and kidney disability. See March 2013 Application for Increased Compensation Based on Unemployability.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for PTSD rated at 70 percent. The Veteran reports he is unable to work as a result of his service-connected PTSD. See March 2013 Application for Increased Compensation Based on Unemployability. Additionally, the Veteran reports he is unable to work due to his PTSD, diabetes and kidney disability. 

In this case the Veteran served in the Army from October 1943 to March 1946. Prior to service, the Veteran attended school through the 9th grade and worked as a carpenter. After service, from 1946 to 1969 the Veteran engaged in masonry and bridge work primarily working in short-term construction jobs. From June 1969 to June 1991, the Veteran was employed by a masonry company and he retired in 1991. See February 2014 VA examination. The Veteran reported that in June 1991 he retired as his disabilities affected his ability to work. The Veteran has made no claims regarding employment he has sought since 1991. Further, the Veteran reported that he has not tried to obtain employment since 1991. Id. 
  
The Veteran was afforded a VA examination in December 2012 and a supplemental opinion in February 2013.  The examiner found that Veteran had a diagnosis of PTSD, with occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood. See December 2012 VA examination. The examiner reported moderate symptoms including chronic sleep impairment, avoidance of activities and thoughts associated with trauma, exaggerated startle response, and diminished interest in activities, anxiety, mild memory loss, flattened affect, difficulty establishing and maintaining effective work and social relationships, and persistent delusions or hallucinations. Id. 

Next, the Veteran was afforded a VA examination in February 2014. The examiner reported the Veteran experiences ongoing nightmares, trouble sleeping, intrusive memories, flashbacks, nervousness and anxiety, irritability, avoidance of stressful events, flattened affect, impaired abstract thinking, difficulty concentrating and hypervigilance, exaggerated startle response, difficulty adapting to stressful circumstances and difficulty establishing and maintaining effective work and social relationships, persistent delusions or hallucinations, and at times intermittent inability to perform activities of daily living. See February 2014 VA examination.  The examiner noted a diagnosis of PTSD using the criteria from either DSM-IV or DSM-V. The Veteran reported regularly attending the senior center, playing cards and participating in devotions, and visiting with family friends at his daughters house on occasion. Id. 

The examiner noted occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood. No suicidal/homicidal ideations were noted. On the mental status examination, the Veteran was oriented to person, place, time and situation. Insight, impulse control and judgment were poor. The Veteran experiences hallucinations which are short lived and fairly frequent and are attributable to his PTSD. The examiner noted the Veteran's symptoms have worsened since the last PTSD examination, and these increased symptoms and decreased functioning are more likely than not the result of his PTSD. However, the examiner found that the Veteran's PTSD symptoms did not meet the criteria for total occupational and social impairment, and his PTSD does not render the Veteran unable to secure and maintain substantially gainful employment. The examiner noted that the combination of the Veteran's medical and psychological disorders together may render him individually unemployable.  Id. 

In this case, the weight of competent evidence is that the Veteran's service-connected PTSD alone does not render him unable to secure and follow substantially gainful employment.  Regrettably, the Board may not consider his advanced age, non-service connected physical limitation, or poor memory and forgetfulness, the latter best attributed to age and Alzheimer's dementia.  In this regard, multiple VA examinations consistently concluded that the Veteran's service-connected PTSD resulted in occupational and social deficiencies in most areas, however the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment. While the Board does not doubt that the Veteran's PTSD has some effect on his occupational functioning the preponderance of the evidence does not support his contention that his service-connected PTSD alone has precluded his participation in any form of substantially gainful employment. On review, and in light of the above objective medical evidence, the Board acknowledges that the Veteran's service-connected PTSD impacted his ability to work. However, the assigned evaluation for his PTSD is intended to reflect such occupational impairment. See 38 C.F.R. § 4.10. 

While the Veteran did note in March 2013, that he was unable to physically perform his prior occupations, he cited ongoing issues with diabetes and kidney disability, neither of which are service-connected conditions. Further, the February 2014 VA examiner noted that the combination of the Veteran's medical and psychological disorders together may render him individually unemployable. However, as noted above the Veteran is not service-connected for diabetes or a kidney disability. The Board also refers to the three examinations in 2012, 2016, and 2017 associated with housebound or the need for aid and attendance, placing less weight on the latter examination because of its brevity and lack of rationale.  The Board notes the Veteran's contentions that he cannot secure or follow a substantially gainful occupation as a result of his service-connected PTSD, however the more probative evidence of record is against the claim. The Board has afforded great probative value to the opinions of the VA medical professionals, who examined the Veteran and reviewed the claims folder. 

Further, all of the VA examination reports and treatment records from this period clearly indicate that the Veteran's PTSD resulted only in some, as opposed to total, occupational impairment. The preponderance of the evidence does not support the Veteran's contention that his service-connected PTSD has precluded his participation in any form of substantially gainful employment.

In sum, the Board finds that the Veteran's service connected PTSD does not preclude substantially gainful employment. Therefore, a grant of TDIU is not warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD), is denied. 

Entitlement to TDIU, due to the Veteran's service-connected PTSD is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


